DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehm et al. [US 2009/0231707].
For claim 1, Ehm teaches a lithographic apparatus (see Figs. 1 and 2) arranged to project a pattern from a patterning device onto a substrate (reticle 12 exposure of a wafer in plane 13, see [0073]), the lithographic apparatus comprising: at least one housing comprising at least one internal wall; at least one optical component (optical surfaces of mirrors 5, 6, 8-10, and 14.1 to 14.6) within at least one chamber defined at least in part by the at least one internal wall and configured to receive a radiation beam; a cooling apparatus (all the vacuum housings 18.1 to 18.10 include the cooling devices 22 shown in Fig. 1) arranged to cool at least a portion of the at least one internal wall to a temperature below (temperatures of less than 290 K, 80 K or 20K, see [0078]) that of the at least one optical component (temperature difference, see [0057]) such that during use of the cooling apparatus at least one contaminant within the housing rests preferentially on the internal wall relative to the optical component (cryo-panel binds the 
For claim 2, Ehm teaches the cooling apparatus is arranged to provide a difference in temperature between the at least a portion of the at least one internal wall and the at least one optical component of at least 40 K (temperatures of less than 290 K, 80 K or 20 K, see [0078] and temperature of the optical surface can e.g. be increased to approximately 60 C, see [0105]).
For claim 3, Ehm teaches the cooling apparatus is arranged to cool the at least a portion of the internal wall to a temperature of 77 K or below (temperatures of less than 290 K, 80 K or 20 K, see [0078]).
For claim 4, Ehm teaches the at least one housing (18.1 -18.10) comprises at least one of: an illumination system configured to condition a radiation beam; a support structure constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam; and a substrate table constructed to hold the substrate; a projection system configured to project the patterned radiation beam onto the substrate (see Fig. 2).
For claim 5, Ehm teaches the lithographic apparatus is arranged to provide an ultra-high vacuum within a chamber at least partially defined by the at least one internal wall (high vacuum is generated by suitable suction units 21, see Fig. [0083]).
For claim 6, Ehm teaches the at least one contaminant comprises at least one of hydrocarbons and water (deposit of water and hydrocarbons and further contaminating substances, see [0073]).
For claims 7, Ehm teaches the cooling apparatus is arranged to provide liquid nitrogen to the at least one internal wall (liquid nitrogen, see [0078]).
For claims 8, Ehm teaches the at least one optical component comprises at least one of a mirror, a lens, the substrate and a patterning device (see Fig. 2).
For claim 14, Ehm teaches at least one optical component comprises at least one of: one or more optical components within the illumination system; the patterning device; and one or more optical components within the projection system (see Fig. 2).
For claim 19, Ehm teaches a source arranged to generate the radiation beam in the form of an EUV radiation beam (generating unit 4 which for example includes a plasma light source and an EUV collector mirror, see Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm in view of Hauf [US 2016/0041480].
For claims 9 and 15, Ehm fails to teach at least one further cooling apparatus, the at least one further cooling apparatus arranged to cool the at least one optical component, wherein the at least one optical component comprises a material having a zero-crossing- temperature of a coefficient of thermal expansion and the cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus, wherein cooling the at least one optical component occurs after the heating of the at least one optical component.
Hauf teaches at least one further cooling apparatus (the cooling element 120, see [0049] and Fig. 2a-b), the at least one further cooling apparatus arranged to cool the at least one optical component (M1-M6), wherein the at least one optical component comprises a material having a zero-crossing- temperature of a coefficient of thermal expansion and the cooling apparatus is arranged to cool the at least one optical component such that the at least one optical component is maintained within a predetermined range of temperatures around the zero-crossing-temperature during an exposure operation of the lithographic apparatus (the cooling element 120 allows the temperature of the mirror substrate material in the region of the optically effective surface 101 to be kept constantly at a value that corresponds substantially to the zero-crossing temperature of the mirror substrate material concerned, see [0049]), wherein cooling the at least one optical component occurs after the heating of the at least one optical component (heating and cooling, see [0047]-[0049]).

For claim 18, Hauf fails to teach the at least one further cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component.
Ehm teaches the at least one further cooling apparatus is arranged to provide liquid nitrogen to the at least one optical component or to a component in thermal contact with the at least one optical component (liquid nitrogen, see [0078]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the liquid nitrogen to as a cooling fluid as taught by Ehm in the cooling of the mirror as taught by Hauf, the low temperature of the liquid nitrogen would allow for reaching the low temperatures desired by Hauf (see [0049]).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm in view of Mahadeswaraswamy et al. [US 2018/0181008].
For claims 9-12, Ehm fails to teach at least one further cooling apparatus, the at least one further cooling apparatus arranged to cool the at least one optical component, wherein the at least one further cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate, wherein the substrate cooling apparatus comprises apparatus arranged to cool a 
Mahadeswaraswamy teaches at least one further cooling apparatus (20A, see Figs. 1 and 2), the at least one further cooling apparatus arranged to cool the at least one optical component (workpiece 15, see Figs. 1 and 10) wherein the at least one further cooling apparatus comprises a substrate cooling apparatus arranged to cool the substrate (cooling liquid provided by supply to heat exchangers conduit 14D, see [0038], [0071], and [0083], wherein the substrate cooling apparatus comprises apparatus arranged to cool a substrate table constructed to hold the substrate (14D), wherein the substrate cooling apparatus comprises; a coolant container (containers 234A and conduits 14D) within, or in thermal communication with, the substrate table ; a coolant supply apparatus (30) arranged for releasable connection to the coolant container and arranged to provide coolant to the coolant container and to drain spent coolant from the coolant container (the circulation inlet 234B and the circulation outlet 234C are each female quick connect components that are adapted to receive a corresponding male quick connect component (not shown) on the recharging station 30, see [0052]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cooling system as taught by Mahadeswaraswamy in the lithographic apparatus as taught by Ehm, because the onboard cooling apparatus allows for controlling the temperature of the substrate during exposure with the advantage of not being .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehm in view of Banine et al. [US 2016/0225477].
For claims 16 and 17, Ehm fails to teach the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus.
Banine teaches the at least one optical component is constructed from silicon, wherein the at least one cooling apparatus is arranged to cool the at least one optical component to a temperature of between approximately 122 and 125 K prior to an exposure operation of the lithographic apparatus (silicon mirror operating at approximately 123 K, see [0588]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the silicon mirror maintained at 123 K as taught by Banine in the mirror material and temperature as taught by Ehm, because as taught by Banine the mirror can withstand a relatively large heat load, while keeping the temperature of the mirror in the range where expansion of the mirror is low and the mirror maintains its designed structural dimensions.
Allowable Subject Matter
Claims 20-33, 35-41, and 42-46 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 14-16, filed 07/21/2021, with respect to subject matter from now cancelled claim 34 that has been incorporated in claim 20 have been fully considered and are persuasive. Specifically, the active method step of heating the optical element to increase a temperature difference that occurs prior to an exposure operation is not taught in paragraph [0098] of Ehm. The prior art rejection of claim 20 has been withdrawn.
Applicant's arguments with regard to the incorporation of method subject matter of claim 34 into the apparatus of claim 1 have been fully considered but they are not persuasive. 
The applicant argues on pages 14-16, with regard to claim 1, that Ehm's optical surfaces of mirrors 5, 6, 8-10, and 14.1 to 14.6 (which the Office equates to the claimed "at least one optical component") cannot be heated while being "arranged within at least one chamber defined at least in part by the at least one internal wall" based on the recitation in paragraph [0098] of Ehm.
The Examiner respectfully disagrees.  Initially, the salient claim language is a functional limitation of an apparatus claim. Accordingly, the prior art structure needs only to be capable of performing the claimed function, see MPEP 2114. Paragraphs [0057], [0078], and [0085] describe creating a temperature difference between the optical element and the absorbent, where the temperature of the optical element is 60˚C (333K) and the cooling element (absorbing device) is less than less than 290 K, 80 K or 20 K. Thereby being functionally capable of meeting the claim limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882